                    Case: 1:20-cv-01416 Document #: 9 Filed: 03/06/20 Page 1 of 2 PageID #:22
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           "-*"4SUMMONS IN A CIVIL CASE
7DUD ([DUKRV

                                                                 CASE NUMBER:       FY
                                V.                               ASSIGNED JUDGE:
                                                                                    +RQRUDEOH $QGUHD 5 :RRG
 &DSLWDO 2QH %DQN 86$  1DWLRQDO $VVRFLDWLRQ                     DESIGNATED
 DQG &DSLWDO 2QH 1DWLRQDO $VVRFLDWLRQ                           MAGISTRATE JUDGE: +RQRUDEOH 0DULD 9DOGH]


                    TO: (Name and address of Defendant)
       &DSLWDO 2QH %DQN 86$  1$
       FR 5HJLVWHUHG $JHQW
        7RZHUV &UHVFHQW 'ULYH
       9LHQQD 9$ 


          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                 ('(/0$1 &20%6 /$77851(5
                   *22':,1 //&
                  6RXWK &ODUN 6WUHHW 6XLWH 
                 &KLFDJR ,/ 
                   

                                                                               
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK
                          RK

                                                                                    March 3, 2020
     (By) DEPUTY CLERK                                                              DATE
Case: 1:20-cv-01416 Document #: 9 Filed: 03/06/20 Page 2 of 2 PageID #:23
